Citation Nr: 0725871	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-31 975A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a skin disorder, 
initially claimed as chloracne, including due to exposure to 
an herbicide agent.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  An 
August 2003 decision determined that new and material 
evidence had not been submitted to reopen the veteran's 
previously denied claim for service connection for a right 
knee disorder, including degenerative joint disease.  And a 
November 2004 decision denied his claim for service 
connection for chloracne.

To support his claims, the veteran testified at a 
videoconference hearing in June 2007 before the undersigned 
Veterans Law Judge of the Board.

Since the claims require further development before being 
decided on appeal, the Board is remanding them to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required.


REMAND

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a precedent 
decision holding that, in the context of a claim to reopen, 
notice under the Veterans Claims Assistance Act (VCAA) must 
include an explanation of 1) the evidence and information 
necessary to establish entitlement to the underlying claim 
for service connection, and 2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  


The Court further explained that the VCAA notice letter must 
describe what evidence would be necessary to substantiate the 
element or elements required to establish the underlying 
claim that were found insufficient in the previous denial.  
Here, because the VCAA letter the RO sent failed to provide 
the veteran notice fully complying with Kent, this procedural 
defect is prejudicial to him.  See Sanders v. Nicholson, 
487 F.3d 881 (2007) (any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial); see also Simmons v. Nicholson, 487 F.3d 892 
(2007); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Therefore, since he is trying to reopen his claim for service 
connection for a right knee disorder - on the basis of new 
and material evidence, this claim must be remanded to provide 
him VCAA notice complying with Kent.

Further development of this case is also required because, 
although he initially claimed service connection for 
chloracne specifically, the veteran appears to have expanded 
this claim in his August 2005 substantive appeal (VA Form 9) 
to include any skin disorder.  The September 2006 
supplemental statement of the case (SSOC) appears to have 
addressed the broader issue, but also note that a rating 
decision many years ago, in July 1970, granted service 
connection for lichen simplex chronicus of the left ankle.  
Still other records show the veteran had a VA compensation 
examination in August 2004 to obtain a medical opinion as to 
the presence and etiology of any then current skin disorder.  
The examiner indicated he had reviewed a dermatology note 
dated in June 2004, but no treatment records more recent than 
February 2003 are in the claims file.  More importantly, 
although the examiner indicated he had reviewed the veteran's 
medical records, much of his report appears to have been 
based on the veteran's self-reported medical history, rather 
than as reported by examiners in the medical records.

Further, the August 2004 examiner described dermatological 
clinical findings that appear to include the area of the 
veteran's left ankle, for which, as mentioned, service 
connection already has been established.  The report is 
unclear insofar as whether any abnormal clinical findings 
noted in areas other than the veteran's left ankle were 
related to the service-connected disability.

Finally, the August 2004 examiner's report is also unclear 
insofar as whether he concluded the veteran currently has a 
chronic fungal infection of his feet that he developed in 
service.  

Therefore, another examination should be scheduled to ensure 
all of the available medical records have been obtained and 
considered, and so the examiner may clarify the uncertainties 
mentioned.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
notice that 1) instructs him to submit 
any evidence in his possession pertaining 
to his claim for service connection for a 
right knee disorder, and 2) explains what 
constitutes new and material evidence to 
reopen this claim and specifies the type 
of evidence necessary to satisfy the 
elements of the claim that were found 
insufficient in the prior final denial, 
as required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

2.  Ask the veteran to provide the names 
and addresses of all health care 
practitioners who have examined or 
treated him for skin or right knee 
disorders since his separation from 
service, including since February 2003.  
With, if necessary, his authorization, 
request copies of all records he 
identifies, including records dating from 
1970 from the now-defunct VA clinic at 
Broad and Cherry Streets in Philadelphia, 
Pennsylvania.



3.  Schedule the veteran for a VA 
dermatological examination.  The examiner 
must review the claims file for the 
veteran's pertinent medical and other 
history, including his service medical 
records (SMRs) and a complete copy of 
this remand.  The examiner's report 
should set forth in detail all current 
skin complaints and pertinent clinical 
findings and diagnoses.  In particular, 
the examiner should provide a medical 
opinion as to the likelihood (very 
likely, as likely as not, or unlikely):  
1) that any current manifestations are 
part and parcel of the lichen simplex 
chronicus that was diagnosed and for 
which service connection was established 
in 1970 and, if so, a) whether any such 
current manifestations are related to any 
skin disorder that was manifest during 
service, or b) whether any such current 
manifestations developed as a result of 
or are otherwise due to the service-
connected lichen simplex chronicus; and 
2) that the veteran now has chloracne 
and, if so, whether it was first manifest 
prior to October 1969 (i.e., within one 
year of him departing Vietnam in October 
1968).  The examiner should discuss the 
rationale for the opinions, whether 
favorable or unfavorable.  

4.  Then readjudicate the veteran's 
claims in light of the additional 
evidence.  If the appeal is not decided 
to his satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  



The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



